DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 29, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheshire (US 4,230,414).
Cheshire discloses the same hinge assembly as claimed, as shown in Figures   1-9, which is comprised of a body, defined as Part #14, an armrest plate, defined as Part #19a, that is pivotally mounted on said body with a pivot bolt, defined as Part #12, and is movable between first and second positions, said armrest plate including a ratchet ring, defined as Part #13, with a plurality of ratchet teeth, each defined as Part #13b, and a pawl, defined as Part #15, with a spring, defined as Part #16, that are mounted on said body, as shown in Figure 4, said pawl being shaped so as to releasably engage said plurality of teeth of said ratchet ring on said armrest plate, where in a collapsed position said pawl is disengaged from said plurality of teeth such that said armrest plate is pivotable relative to said pawl, as shown in Figure 8, and where in a deployed position said pawl engages said plurality of teeth so as to releasably secure said armrest plate from said first position into said second position, as shown in Figure 9.  Said spring is located between said pawl and said body, as shown in Figure 4, for biasing said pawl toward said ratchet ring of said armrest plate, as shown in Figures 8-9.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwindaman et al. (US 8,752,498) and Schwindaman          (US 7,438,015) disclose an automatic bimini top with an actuated hinge assembly and an arm with a plurality of teeth.  Waldo et al. (US 5,984,416) discloses an adjustable armrest with a pawl and a plurality of ratchet teeth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 23, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617